DETAILED ACTION

Claim Objections
Claims 2-16 and 18-25 are objected to because of the following informalities:  please amend the dependent claims to read "The coated film" and "The laminate" for claims 2-16 and 18-25 respectively for proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-10 recite the limitation "the polymer film" in first line in each of the claims.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes that the limitation "the polymer film" is in reference to the polyester film as claimed in claim 1.  Clarification is requested.
Claim 24 recites the limitation "wherein the laminate further includes a polyurethane composition bonded to the second side of the polyester film".  It is not clear if the polyurethane composition is part of the second coating composition or is separate.  Furthermore, it is not clear as to how the polyurethane composition is bonded to the second side of the polyester film.  In the interest of compact prosecution, Examiner assumes that the polyurethane composition is formed into a layer and can be considered an additional layer to the second coating or the polyurethane composition is the second coating composition.  Clarification is requested.  Claim 25 is rejected as being dependent upon claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-17, 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takegami (WO 2014057776).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses a laminate film comprising a polyester and at least one coating layer containing an acid-modified polyolefin resin.  Concerning claims 1-5, Takegami discloses a polyester film that is biaxially stretched (para. 0101-0106), upon which a coating composition comprising an acid-modified polypropylene, wherein the acid-modified polypropylene is specifically a maleic anhydride modified polypropylene is disposed to form a coating layer (para. 0035-0050).  The coating composition further comprises a crosslinking agent (para. 0049).  With respect to claim 6, the crosslinking agent is found within the range as claimed (para. 0125).  In regards to claims 7, 13, 14, and 16, the crosslinking agent is specifically an oxazoline that is Epocros® WS-700 (para. 0125).  Examiner notes that Epocros® 700 is the same as that in the instant specification as having the structure as claimed; as such, the crosslinking agent Epocros® 700 as disclosed by Takegami would meet the limitations as claimed.
Regarding claim 10, the thickness of the polyester film is 45 to 260 microns (or 1.77 to 10.24 mils) (para. 0120) and the coating is a thickness of 0.01 to 0.7 microns (or 10 nm to 700 nm), specifically 0.01 microns (para. 0033-0034; Table 1).  With respect to claims 11 and 12, the coating composition as recited above is disposed on at least one surface, which would include embodiments on two surfaces (i.e. the second side) (para. 0013).  Concerning claim 15, the polyester film is most preferably PET (para. 0075).
Concerning claim 17 and 19-20, the laminate as recited above can further include a polypropylene film with a release layer, wherein the coating layer is between the polyester and the polypropylene (para. 0030-0032). Regarding claims 22 and 23, the above recitation of the composition meets the limitations as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776) in view of Jesberger et al. (US 20070240075).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above but is silent to the claimed addition of barium sulfate particles.
Jesberger discloses adding barium sulfate particles to polyester films for improved whiteness and prevention of tearing and delamination, wherein the Berger whiteness is over 70 (para. 0010-0016; Table 1).
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776) in view of Murschall et al. (US 20020187328).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above but is silent to the claimed addition of titanium dioxide particles.
Murschall discloses adding titanium dioxide particles to polyester films at an amount from 2 to 25 wt% for improved whiteness with low yellowing (para. 0011-0093).  As such, for at least improved whiteness of a polyester film, one of ordinary skill in the art would have been motivated to add titanium dioxide particles at the amount as claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above, including the polymer film comprises polypropylene (para. 0030-0032).  While it is acknowledged that Takegami does not specifically recite whether this layer is formed from a polypropylene copolymer or homopolymer, it would have been obvious to use a polypropylene homopolymer as the polymer film for the desired end use.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776) in view of Etcheverry et al. (Materials Journal).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above, including the polymer film comprising polypropylene.  However, Takegami is silent to the polypropylene film further comprising fibers.
Etcheverry discloses a glass fiber reinforced polypropylene.  With respect to claim 21, Etcheverry discloses that adding modifying glass fibers for improved adhesion to the matrix polypropylene for reinforcement purposes that results in increased strength and toughness (abstract; p. 1110, Conclusions).  As such, for applications that require materials with higher strength and toughness, it would have been obvious to one of ordinary skill in the art to add fibers to the polypropylene film.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776) as applied to claim 23 above, and further in view of Rolando et al. (US 5532058).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above but is silent to a polyurethane composition and metal composition as claimed.
Rolando discloses a polyurethane composition comprising a crosslinking agent that is used to adhere polyesters to metals (col. 2-7; col. 9, lines 46-66).  The polyurethane composition provides mating different substrates together for excellent moisture barrier properties and combination of properties for the different materials (col. 7, lines 45-55).  As such, it would have been obvious to one of ordinary skill in the art to apply a metal layer to a polyester on the other surface of the polyester film of Takegami and polyurethane coating therebetween for excellent moisture barrier properties and combination of properties for the different materials.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami (WO 2014057776) in view of Rolando et al. (US 5532058).  US 20150210879 is used as a translation of the WIPO document.
Takegami discloses the above but is silent to a polyurethane composition as the second coating layer and metal composition as claimed.
Rolando discloses a polyurethane composition comprising a crosslinking agent that is used to adhere polyesters to metals (col. 2-7; col. 9, lines 46-66).  The polyurethane composition provides mating different substrates together for excellent moisture barrier properties and combination of properties for the different materials (col. 7, lines 45-55).  As such, it would have been obvious to one of ordinary skill in the art to apply a metal layer to a polyester and polyurethane coating material as the second coating on the other surface of the polyester film as shown by Takegami, for excellent moisture barrier properties and combination of properties for the different materials.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10882284. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a coated film formed from the same materials but have overlapping ratios of amounts, wherein the resulting coated film is used in a laminate of the same materials as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783